          Case: 5:19-cr-00030-JRA Doc #: 25 Filed: 10/15/19 1 of 7. PageID #: 144




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE NORTHERN DISTRICT OF OHIO

                                           EASTERN DIVISION


    UNITED STATES OF AMERICA,                             )   CASE NO.: 5:19CR30
                                                          )
                     Plaintiff,                           )   JUDGE JOHN R. ADAMS
                                                          )
            v.                                            )
                                                          )
    DESHAUN A. JONES,                                     )   RESPONSE TO MOTION TO
                                                          )   WITHDRAW PLEA OF GUILTY
                     Defendant.                           )

           Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Christopher J. Joyce, Assistant United States Attorney, and hereby

submits the following Response to the Defendant’s Motion to Withdraw Plea of Guilty.

     I.          Statement of Facts.

           On October 1, 2018, shortly after 9:00 PM, officers from the Akron Police Department

responded to a 911 call, which reported that gunshots had been fired in the area of 823 Huber

Avenue. Upon arrival, officers approached a naked man standing in front of 823 Huber Avenue

and ordered him to the ground. The male was identified as Deshaun Jones and was placed under

arrest. While detained on scene, Jones’ demeanor fluctuated dramatically between angry, jovial

and cooperative. During his detention, Jones was very talkative and volunteered numerous

statements which were captured by several of the body-worn cameras of the police officers on

scene. 1


1
 Approximately ten officers, all of whom were wearing audio and video recording devices, responded to the scene.
The officers’ body-worn cameras captured the defendant, his statements, the statements of eyewitnesses and the
crime scene.
      Case: 5:19-cr-00030-JRA Doc #: 25 Filed: 10/15/19 2 of 7. PageID #: 145



         Jones told the police that members of his family lived at 823 Huber Avenue and that he

had placed a gun in the backyard. Jones initially offered to help them find the gun, but then told

the officers to do their job and find it themselves. After officers searched for the gun with no

success, Jones agreed to lead them to it. Several different officers’ bodycams captured Jones

leading officers to the area of the gun, then gesturing to its exact location among tall grass and/or

weeds in the back of 823 Huber. The backyard of 823 Huber was completed surrounded by a

chain-link fence, the entrance to which was padlocked.

         While Jones was showing officers where the gun was located, bodycam footage captured

him attempting to kick a shell casing off of the driveway and into the grass. Officers recovered

the shell casing and determined that it matched the caliber of ammunition in the firearm.

Laboratory forensic testing later confirmed that the shell casing discovered at 823 Huber was

from a bullet that was fired from the handgun that was recovered on scene. Officers also

discovered the window of 823 Huber that was nearest to the recovered firearm had been

penetrated by a bullet.

         Among the statements Jones made to the law enforcement officers, was a description of

his version of the events. Jones stated that he was walking on the sidewalk of Huber Avenue

when he was attacked from behind by several men. Jones claimed that he wrestled a gun from

his attackers, fired the gun, and then discarded it in the backyard of 823 Huber Avenue. Jones

also stated that he ran across the street and knocked on the door to a house and insisted that the

occupant drive him somewhere. When the occupant refused to either give Jones his car or drive

him to some unknown location and closed his door, Jones then stripped his clothes off and

damaged the exterior of the home. Jones then went back across the street to the area of 823

Huber.
         Case: 5:19-cr-00030-JRA Doc #: 25 Filed: 10/15/19 3 of 7. PageID #: 146



         As a part of the investigation, responding officers spoke with the occupants of 823 Huber

Avenue, which included Ivonne West – Jones’ aunt. In an interview on scene, which was

recorded by the officer’s bodycam, Ms. West stated that Jones fired a gun into the house. She

stated that when he fired into the house, she ordered the children in the house onto the floor and

covered them with her body to protect them. In a second recorded interview on the same night,

Ms. West stated she had observed Jones with a large black gun the day before this happened.

Ms. West also made statements which suggested that Jones was under the influence of some sort

of drug.

         While at the hospital later on October 1, 2018, Jones stated that he fired the gun earlier

that night so that he could elicit help from his family inside 823 Huber Avenue since he could

not shout loud enough for them to hear him. His theory being that the sound of a gunshot in

close proximity to the house would draw out the occupants. Jones has since stated that after he

fired the gun for help, he walked across Huber Avenue and knocked on a neighbor’s door to ask

for help. After he spoke to that person, and did not get the assistance he sought, he stripped off

his clothing and damaged the exterior of the home in order to elicit a police response.

   II.       Procedural History.

         On January 16, 2019, the defendant was indicted for One Count Felon in Possession of a

Firearm. On March 11, 2019, the defendant, through then-counsel Damian Billak, filed a Notice

of Intent to Plead Guilty. On March 18, 2019, Mr. Billak moved to withdraw as counsel and

Barry Ward was appointed to represent Mr. Jones. On April 25, 2019, the defendant entered a

guilty plea to the indictment. On September 10, 2019, the sentencing hearing in this matter

began and an audio and video recording as captured by a bodycam of an Akron Police Officer

present at the crime scene on the night of October 1, 2018 was played in open court. The
      Case: 5:19-cr-00030-JRA Doc #: 25 Filed: 10/15/19 4 of 7. PageID #: 147



balance of the hearing was continued until September 17, 2019. On September 17, 2019, the

defendant made an oral motion to withdraw his guilty plea. The defendant filed a written motion

to withdraw his guilty plea on October 1, 2019.


    III.      Legal Standard.

           Pursuant to Fed.R.Crim.P. 11(d)(2)(B) “A defendant may withdraw a plea of guilty . . .

after the court accepts the plea, but before it imposes sentence if . . . the defendant can show a

fair and just reason for requesting the withdrawal.” A denial of a defendant’s motion to

withdraw a plea is reviewed for abuse of discretion. See United States v. Benton, 639 F.3d 723,

726–27 (6th Cir.2011). “A district court abuses its discretion where ‘it relies on clearly

erroneous findings of fact, or when it improperly applies the law or uses an erroneous legal

standard.’” United States v. Spikes, 158 F.3d 913, 927 (6th Cir.1998).

           “In the Sixth Circuit, as in other circuits, a multi-factor balancing test has been developed

to guide district courts in deciding whether to grant a motion to withdraw a guilty plea. The

factors in this circuit are the following:

           (1) the amount of time that elapsed between the plea and the motion to withdraw it; (2)
           the presence (or absence) of a valid reason for the failure to move for withdrawal earlier
           in the proceedings; (3) whether the defendant has asserted or maintained his innocence;
           (4) the circumstances underlying the entry of the guilty plea; (5) the defendant's nature
           and background; (6) the degree to which the defendant has had prior experience with the
           criminal justice system; and (7) potential prejudice to the government if the motion to
           withdraw is granted.

           United States v. Haygood, 549 F.3d 1049, 1052 (6th Cir. 2008).

           “No one factor controls; the list is general and nonexclusive.” United States v. Bazzi, 94

F.3d 1025, 1027 (6th Cir.1996). “The relevance of each factor will vary according to the

circumstances surrounding the original entrance of the plea as well as the motion to withdraw.”

United States v. Triplett, 828 F.2d 1195, 1197 (6th Cir.1987). “Plea withdrawals should
      Case: 5:19-cr-00030-JRA Doc #: 25 Filed: 10/15/19 5 of 7. PageID #: 148



generally not be allowed where a defendant has made a tactical decision to enter a plea, wait[ed]

several weeks, and then ... believes he made a bad choice in pleading guilty.” United States v.

Alexander, 948 F.2d 1002, 1004 (6th Cir.1991) (quoting United States v. Carr, 740 F.2d 339,

345 (5th Cir.1984)). Rather, Rule 11(d)(2)(B) is designed “to allow a hastily entered plea made

with unsure heart and confused mind to be undone....” Alexander, 948 F.2d at 1004. See United

States v. Haygood, 549 F.3d 1049, 1052–53 (6th Cir. 2008).

           A. Rehaif v. United States.

       On June 21, 2019, the United States Supreme Court decided Rehaif v. United States, 139

S. Ct. 2191 (2019). In Rehaif, the Court held that in a prosecution for possession of a firearm by

a restricted person in violation of 18 U.S.C. 922(g)(1), the government must prove both that the

defendant knew he possessed the firearm and that he knew he belonged to the relevant category

of restricted persons. Shortly after the United States Supreme Court reached its decision in

Rehaif, the Department of Justice issued a policy to be followed by Federal Prosecutors in

922(g)(1) cases that were charged prior the Rehaif decision, but had not yet reached the

sentencing phase of the case. The DOJ Policy stated that if a defendant moved to withdraw a

guilty plea that did not include any accompanying admission as to the knowledge of status in the

factual recitation or at the plea colloquy, the government is to acquiesce. Given that the

defendant in this case pled guilty prior to the Rehaif decision and there was no admission as to

the knowledge of his status, the government does not oppose the defendant’s Motion to

Withdraw his Plea.
      Case: 5:19-cr-00030-JRA Doc #: 25 Filed: 10/15/19 6 of 7. PageID #: 149



   IV.      Conclusion.

         For the reasons stated above, the government does not oppose the defendant’s Motion to

Withdraw his Plea.




                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                              By:    /s/ Christopher J. Joyce
                                                      Christopher J. Joyce (OH: 0086576)
                                                      Assistant United States Attorney
                                                      208 Seiberling Federal Courthouse
                                                      Two South Main Street
                                                      Akron, OH 44308
                                                      (330) 761-0521 FAX: (330) 375-5492
                                                      Christopher.Joyce@usdoj.gov
      Case: 5:19-cr-00030-JRA Doc #: 25 Filed: 10/15/19 7 of 7. PageID #: 150



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of October 15, 2019, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court’s system.



                                                      /s/ Christopher J. Joyce
                                                      Christopher J. Joyce
                                                      Assistant U.S. Attorney
